Title: From George Washington to Edward Stevens, 21 March 1789
From: Washington, George
To: Stevens, Edward



Dear Sir.
Mount Vernon March 21. 1789

The letter which you was pleased to address to me, on the 16th of this month, has been duly received; & in the acknowlegment thereof, I find myself at liberty only to make a few observations on the general subject of appointments to offices under the new government.
Should it inevitably prove my lot to hold the Chief Magistracy, I have determined to go into the office, without being under any pre-engagements, to any person, of any nature whatsoever. This answer I have already often given, & especially to some very importunate applications for the naval office in the district of Norfolk. And this line of conduct I have observed, because I thought (if I should be in the predicament before alluded to) the justice I owed to my own reputation & the justice I owed to my country, required that I should be perfectly free to act, while in office, with a supreme & undeviating regard for individual merit & the public good. Although I can easily conceive that the general principles on which nominations ought in good policy & equity to be made may be easily ascertained; still I cannot possibly form a conception of a more delicate & arduous task, than the particular application of those principles to practice. For no reasonable man will, I suppose, deny that the fitness of characters to fill offices & the comparative validity of the claims of different candidates, together with, perhaps some political considerations of a local nature, are objects principally to be attended to in making those nominations:

yet, every reasonable man must conclude, that, with the best possible intentions, it will be impossible to give universal satisfaction. You will perceive these observations are not designed to apply to any particular case; from them, however, you may collect my manner of thinking on the subject.
As from your known respectability in the State it was probably in your power to have obtained the office at Norfolk on the resignation of Colo. Parker; and as the circumstance of actual occupancy would undoubtedly have brought a great additional weight to your other claims, I almost wonder you had not taken that previous, and, apparently, essentially necessary step. For it appears to me, it will be a most unpleasant thing to turn out of office one man, against whom there is no charge of misconduct, merely to make room for another, however conspicuous his integrity & abilities may be.
In the mean time these considerations are barely suggested, with all that frankness which I trust would be expected from me—and under all the impressions of real respect & esteem with which, I am, dear Sir, Your most obt & very hum. Servt
